PARTICIPATION


AND


SHAREHOLDERS AGREEMENT

Parties:


Wind en Water Technologie B.V. Americas Wind Energy, Inc.

DOEN Participaties B.V. Meltech Holding B.V.

and


Emergya Wind Technologies B.V.

20 July 2005

--------------------------------------------------------------------------------

CONTENTS    1.  Definitions and interpretation  2  2.  Participation  4  3. 
Decision-making  6  4.  Management Board  7  5.  Supervisory Board  7  6. 
Objectives and reporting  8  7.  Restrictions on Share transfers, change of
control  9  8.  Distribution of dividends and Capital Gain  10  9.  Restrictive
covenants  11  10.  Confidentiality  13  11.  Penalty  13  12.  Announcements 
14  13.  Duration and termination  14  14.  Miscellaneous  15  15.  Governing
law and jurisdiction  17 


ATTACHMENTS


Schedule 1  Business activities  Schedule 2  Business Plan  Schedule 3 
Shareholders’ resolution to issue Shares  Schedule 4  Share issue deed  Schedule
5  Management agreement  Schedule 6  Approval and signature authorities 
Schedule 7  License Agreement EWT – AWE 


--------------------------------------------------------------------------------

1/18


This agreement ("Agreement") is made between:

I.      Wind en Water Technologie B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of the Netherlands, with its registered seat in Schoondijke, the
Netherlands ("WWT");   II.      DOEN Participaties B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid),
incorporated under the laws of the Netherlands, with its registered seat in
Amsterdam, the Netherlands ("DOEN Participaties");   III.      Americas Wind
Energy, Inc., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid), incorporated under the laws of Canada, with its
registered seat in Toronto, Ontario, Canada ("AWE");   IV.      Meltech Holding
B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid), incorporated under the laws of the Netherlands,
with its registered seat in Naarden, the Netherlands ("Meltech");   V.     
Emergya Wind Technologies B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of the Netherlands, with its registered seat in Hoofddorp, the Netherlands
("Company").  

Parties sub I, II, and III jointly referred to as “Shareholders” and
individually each a “Shareholder”. The Shareholders, Meltech and the Company
jointly referred to as “Parties” and individually each a “Party”. This Agreement
fully replaces the previous shareholder agreement between WWT and AWE. However,
Parties maintain the principles of that agreement by issuing this new version at
the occasion of the entry of DOEN as a Shareholder.

Recitals:


A.      The Company is primarily engaged in the business activities referred to
in Schedule 1;   B.      WWT and AWE are the current shareholders of the
Company. DOEN Participaties desires to participate in the Company. The
Shareholders wish to regulate their relationship as Shareholders in the Company
and therefore to enter into this Agreement;   C.      Parties acknowledge that
Meltech, by partially converting its herein mentioned subordinated loan of €
500.000 and a, as of yet undisclosed, “Strategic Investor” by a direct
investment of € 500.000 in the share capital of the Company may, in due course,
 

--------------------------------------------------------------------------------

2/18


become Shareholders in the Company and a Party to this Agreement under the exact
same terms and conditions. In order to be regarded as the Strategic Investor
under this Agreement, the direct investment shall be effectuated prior to
September 30th, 2005.

D.      Parties acknowledge that Meltech has committed to furnishing a
subordinated loan of in total € 500,000. Of this total, an amount of € 120,000
has been provided to the Company resulting in € 380,000 as amount due.   E.     
Parties acknowledge that Meltech and P.A. Oosterling B.V. have subordinated
convertible loans outstanding to EWT of € 350.000 each. The interest due on
these loans will be annulled and each of the said loans will, in due time, be
converted in 500 Shares each.  

It is hereby agreed as follows:


1.      Definitions and interpretation   1.1.      In this Agreement the
following words shall, unless the context requires otherwise or unless specified
otherwise in this Agreement, have the following meanings: “Accounts” means the
financial statements of the Company determined by the Auditor (on the basis of
best practice) on an Accounts Date, these financial statements consisting of the
balance sheet and, where applicable, the consolidated balance sheet of the
Company and the profit and loss account and, where applicable, the consolidated
profit and loss account of the Company for the financial period ending on that
date, including the explanatory notes and the directors' report; “Accounts Date”
means 31 December of each year; “Annual Budget” means the first detailed
projected year of the Business Plan as amended from time to time; “Articles”
means the articles of association of the Company; “Auditor” means the external
auditor of the Company; “BCAG” means Business Creation AG, serving as Manager of
the Company; “Business” means the business activities of the Company, which
shall comprise of the business activities referred to in Schedule 1, and such
other activities as the Shareholders may agree upon in the Business Plan, as
amended from time to time;  

--------------------------------------------------------------------------------

3/18


“Business Plan” means the business plan of the Company attached hereto as
Schedule

2 and any other business plan adopted by the Shareholders;

“Change of Control” means a change of control (fusie) as referred to in Section
1 of the 2000 Merger Code of the Socio Economic Council (SER-besluit
Fusiegedragsregels 2000);

“Civil-Law Notary” means a civil-law notary (notaris) at the XX office of XX, or
his substitute or successor in office, or any other civil-law notary nominated
by the Shareholders;

“Capital gain” means at Exit the proceeds of such transaction minus the invested
capital and costs related to such transaction;

“Encumbrance” means any encumbrance or security interest whatsoever, including
any mortgage, pledge, right of pre-emption, option, claim, right to acquire,
conversion right, third party right, right of set-off, right of counterclaim,
title retention, conditional sale arrangement or any other preferential right or
agreement of similar effect, including any equivalent of any of the above in
foreign law;

“Exit” means the sale of all Shares to a third party

“Manager” means a managing director (statutair bestuurder) of the Company, at
present BCAG;

“Offer” means an offer by a third party for all Shares;

“Permitted Transferee” means a company which is a member of the group of any
Shareholder and which has agreed in writing to be bound by the terms and
conditions of this Agreement upon transfer of Shares to it by such Shareholder;

"Supervisory Board" means the supervisory board of the Company;

“Shares” means shares in the capital of the Company and “Share” means any one of
them;

1.2.      In this Agreement, unless specified otherwise:     a.      “Clause”,
“Recital”, “Schedule” or “Annex to a Schedule” means a clause (including all
subclauses), a recital, a schedule or an annex to a schedule in or to this
Agreement;     b.      a person is referred to as a “subsidiary” of another
person, if the latter person:  

--------------------------------------------------------------------------------

4/18


(i)      has the ownership or effective control (directly or indirectly, by
itself or together with its group companies (groepsmaatschappijen) of more than
50% of the voting share capital of that other person;   (ii)      has the
ability to directly or indirectly effectively exercise more than 50% of the
votes on all outstanding shares exercisable at a general meeting of shareholders
of that other person;   (iii)      has the right to directly or indirectly
appoint or remove directors of that other person holding a majority of the
voting rights at meetings of the board;  

c.      a “group company” (groepsmaatschappij) shall mean any company which is
part of the same group of companies in accordance with section 24.b of Book 2 of
the Dutch Civil Code; and “group” shall mean in relation to a company, any
company which is part of the same group of companies referred to in section 24.b
of Book 2 of the Dutch Civil Code;   d.      the singular includes the plural
and vice versa, and each gender includes the other gender;   e.      a heading
to a Clause, Schedule or Annex is for convenience only and does not affect in
any way the interpretation thereof;   f.      the Schedules, Annexes to
Schedules and any other attachments to this Agreement form an integral part of
this Agreement and have the same force and effect as if expressly set out in the
body of this Agreement and any reference to this Agreement includes the
Schedules, Annexes to Schedules and any other attachments to this Agreement; and
  g.      the word “including” means “including, without limitation”.  

2.      Participation   2.1.      Subject to:     (i)      receipt by the
Civil-Law Notary of the contribution in the amount of € 750.000 by DOEN
Participaties; and ii) receipt by the Civil-Law Notary of the contribution in
the amount of € 380.000 by  

Meltech as completing its subordinated loan;

(the "Condition"); and


--------------------------------------------------------------------------------

5/18


subsequent execution of:


A) the notarial deed of issuance of shares in the form of Schedule 4 hereto
("Completion"),

the issued and paid up share capital in the Company consists of € 29.570,
divided into 2957 Shares with a nominal value of € 10.- each.

2.2.      Completion shall take place at the offices of Notariskantoor Van den
Berg en Mertens, Oostburg, the Netherlands, as soon as possible, and in any
event within 3 days, after fulfilment of the Condition. Prior to Completion,
DOEN Participaties and Meltech shall have transferred the contribution amount of
€ 750.000 and € 380.000 respectively, into account number xx.xx.xx.xxx
(Derdengelden notariaat Van den Berg en Mertens) at Rabobank in Oostburg. Of
this per Share contribution of DOEN Participaties an amount of € 10.- shall be
contributed as nominal share capital and € 656,66 as share premium (agio). It is
understood that Meltech may become a Shareholder and therefore party tot this
Agreement, by exercising its hereby granted conversion right up to the amount of
€ 250.000 under the same terms and conditions of this Agreement prior to
December 31, 2005.   2.3.      After execution of notarial deed of issuance of
Shares in the form of Schedule 4 hereto, the Civil-Law Notary shall pay the
total amount referred to in Clause 2.2 into account number xx.xx.xx.xxx held by
the Company at ABN AMRO, Terneuzen, the Netherlands.   2.4.      Upon such issue
the approximate percentages of Shares to be held by the following Shareholders,
shall be as follows:  

                              WWT  909 Shares  30.74%                           
    AWE  923 Shares  31.22%                                DOEN Participaties 
1.125 Shares  38.04% 


2.5.      Immediately after signing this Agreement, the following events shall
take place:     a.      WWT and AWE shall execute a shareholders' resolution to
issue 1.125 Shares to DOEN Participaties, 23 Shares to AWE and 9 Shares to WWT
in the form of Schedule 3 hereto;     b.      The Manager shall enter into a
management agreement with the Company in the form of Schedule 5 hereto;  

--------------------------------------------------------------------------------

6/18


3.      Decision-making   3.1.      Each of the Shareholders agrees to exercise
its respective rights under this Agreement (insofar as lawfully and reasonably
possible) so as to ensure that:     a.      the Company performs and complies
with all applicable laws and regulations in any relevant jurisdiction, all
obligations expressed under this Agreement to be imposed on it and that the
Company complies with the restrictions imposed upon it under the Articles; and  
  b.      the Business is conducted in accordance with sound and good business
practice and the highest ethical standards.   3.2.      The following
resolutions of the management board or of the general meeting of Shareholders as
the case may be, shall require a majority of 65% of the votes in a general
meeting of Shareholders where at least 65% of the total issued share capital is
represented:     a.      to issue shares or bonds, grant options (unless granted
or issued pursuant to an approved employee share option plan) or comparable
rights; limit or exclude pre- emptive rights on issue of shares; waive or limit
rights to pay-in capital; or delegate the right to take any of these decisions;
    b.      to repurchase any Shares;     c.      to amend the Articles
(including any reduction of the issued capital of the Company);     d.      to
amend the Approval and Signature Authority as in Schedule 6 hereto;     e.     
to adopt the Annual Accounts and declare or pay dividends;     f.      to
appoint, suspend and/or dismiss a Manager;     g.      to dismiss more than 10%
of the workforce;     h.      to approve the Business Plan and the Annual
Budget, including any long-term financial planning and strategy;     i.      to
enter into any loan or credit agreement, other than related to project financing
in excess of € 250.000 (two hundred fifty thousand euros);     j.      to enter
into any investment or any acquisition of assets having a value in any financial
year in excess of € 200.000 (two hundred thousand euros) severally, or in the
aggregate and on a consolidated basis;  

--------------------------------------------------------------------------------

7/18


k.      to enter into any investment or any acquisition of assets having a value
in any financial year of more than € 10.000 (ten thousand) but less than €
200.000 (two hundred thousand euros) severally, or in the aggregate and on a
consolidated basis, such unless part of the latest approved Business Plan;   l. 
    to develop intellectual industrial property or research efforts of specific
strategic and fundamental nature (such as off-shore related);   m.      to take
any of the decisions mentioned under a through m with respect to a subsidiary of
the Company.  



Further detailed internal decision-making procedures, including responsibilities
delegated to the Supervisory Board can be found in Schedule 6 hereto.



3.3.      It is agreed between Parties, that no Shareholder shall unreasonably
withhold its approval to a proposal or a resolution pursuant to this Clause 3,
if giving effect to such proposal or such resolution is in the reasonable best
interests of the Company.   3.4.      It is agreed between Parties that the
general meeting of Shareholders shall grant discharge to the Manager if and when
the Annual Accounts have been approved and adopted.   4.      Management Board  
4.1.      After Completion, BCAG shall remain Manager under the renewed
management agreement, unless and until the general meeting of Shareholders
decides otherwise.   4.2.      The Company shall be appointed as sole managing
director (bestuurder) of each subsidiary of the Company (if acquired or
incorporated, as the case may be) and the Company shall at all times use its
voting rights in such subsidiaries and its position as managing director of such
subsidiaries, to procure that full effect is given to the terms of this
Agreement, and each of the subsidiaries of the Company complies with this
Agreement as if it was bound by it on terms and conditions, equal to those
applicable to the Company.   5.      Supervisory Board   5.1.      Pursuant to
this Agreement the Supervisory Board shall consist of five members to be
appointed as follows:     a.      one member shall be appointed pursuant to a
binding nomination by BCAG; BCAG has appointed Mr. Gerry van der Sluys who, in
line with the management  

--------------------------------------------------------------------------------

8/18


agreement, also functions as delegate member of the Supervisory Board. BCAG has
named Mr. Piet Hein Boogerd of BCAG as his replacement if so required by
circumstances;

b.      one member shall be appointed pursuant to a binding nomination by DOEN
Participaties;   c.      one member shall be appointed pursuant to a binding
nomination by WWT; WWT has appointed Mr. Joost Oosterling;   d.      one member
shall be appointed pursuant to a binding nomination by AWE; AWE has appointed
Mr. Hal Dickout;   e.      one independent member (chairman) by binding joint
nomination of the other four members. Currently, Mr. Ron Barbé fulfils the
position of chairman of the Supervisory Board and will continue to do so until
further notice.  

5.2.      The delegated authorities to the Supervisory Board have been defined
in the approval and signature authority as in Schedule 6 hereto.   6.     
Objectives and reporting   6.1.      The Company shall, taking into account this
Agreement, conduct the Business in accordance with the Articles, the Business
Plan and the reasonable joint instructions of the Shareholders.   6.2.      The
Company shall keep accurate books of accounts and related records, and shall
deliver to the Shareholders:     a.      within 15 business days after the end
of each calendar month, the internally prepared monthly profit and loss
statement and cash flow statement;     b.      within 15 business days after the
end of each quarter, the internally prepared quarterly balance sheet;     c.   
  within three months after the end of each Accounts Date, the audited Accounts,
prepared by the Auditor; and     d.      on or before 31 October in each year a
detailed draft of the Business Plan for the Company (including estimated major
items of revenue and capital expenditure) for the following calendar year, and
an accompanying cash flow forecast, together with a balance sheet showing the
projected position of the Company as at the end of the following calendar year.
 

--------------------------------------------------------------------------------

9/18


7.      Restrictions on Share transfers, change of control   7.1.      Each
Shareholder may at all times sell and transfer all (but not less than all) of
its Shares to (or in favour of) a Permitted Transferee, provided that:     a.   
  the selling Shareholder has notified the other Shareholders and the Company of
its intention to do so at least 20 business days in advance;     b.      the
Permitted Transferee as of the date of such transfer becomes a party to this
Agreement and be bound by the terms and conditions hereof by entering into an
accession agreement with the other Shareholders; and     c.      the selling
Shareholder will be jointly liable with the Permitted Transferee for the
performance of its obligations hereunder.   7.2.      Except as indicated in
Clause 7.4, no Shareholder may sell or transfer any of its Shares to any person
other than a Permitted Transferee. However, each Shareholder may sell and
transfer all or part of its Shares to any third party provided that (other than
in the event of a transfer to a Permitted Transferee): · the selling Shareholder
shall first have offered all of its Shares subject to the offer of  

such third party in writing to the other Shareholders. The offer must specify
the number of Shares, the price and other material conditions of the offer and
the identity of the relevant third party; and

·    if the non-selling Shareholders have not accepted such offer in writing as
under the previous bullet for the amount of Shares they wish to reflect upon and
against the terms and conditions offered by the relevant third party to the
selling Shareholder and have not accepted transfer of, all or part of, the
Shares within 20 (twenty) business days after the offer has been made, the
selling Shareholder shall during a subsequent 3 (three) months period be
entitled to sell and transfer all or part of its remaining Shares to the
aforementioned third party at the price in cash and under the conditions that
were offered by the selling Shareholder to the other Shareholders under this
Clause 7.2; and   ·    a selling Shareholder may only sell and transfer its
Shares as per this Clause 7.2, if the third party involved agrees to be bound to
the terms and conditions of this Agreement upon transfer of the Shares by
acceding to this Agreement.  

7.3.      In the event of a proposed sale of Shares to a third party (other than
a Permitted Transferee) by a selling Shareholder in accordance with Clause 7.2,
any other  

--------------------------------------------------------------------------------

10/18


Shareholder shall be entitled to notify the selling Shareholder within 20
(twenty) business days after the offer in writing that it wishes to sell and
transfer its Shares along with the selling Shareholder to the same third party
and for the same price and conditions of the offer (tag-along). Upon receipt of
such notice, the selling Shareholder shall only be entitled to sell and transfer
its Shares to such third party, if such third party also acquires at the same
time and at the same price the pro rata parte Shares of such other Shareholder.

7.4.      The Shareholders agree that if a third party makes an Offer, the
Shareholders shall decide in a general meeting of Shareholders whether the Offer
is acceptable. If in such general meeting of Shareholders it is decided that the
Offer is acceptable, with the percentage of votes mentioned in Clause 3.2, all
Shareholders shall be obliged to sell and transfer their Shares to such third
party under the terms and conditions specified in the Offer (drag-along). In the
event of such a sale, the terms and conditions of the sale shall apply equally
to all Shareholders and the proceeds of the sale shall be distributed as
described in Clause 8.2. For the purpose of this Clause 7.4, each Shareholder
hereby gives an irrevocable power of attorney to the Company to, on its behalf,
perform all acts, exercise any and all voting rights accruing to him and sign
and execute all documents that are necessary in relation to the transfer of the
Shares held by it to the third party that made the Offer.   7.5.      For the
purpose of this Clause 7 and subject to such Clause being enforced, each
Shareholder shall waive its pre-emptive rights under the Articles.   7.6.     
In the event of a Change of Control in respect of a Shareholder, without the
joint prior written approval of the general meeting of Shareholders, which
approval shall not be unreasonably withheld, the Shareholder in respect of whom
a Change of Control occurs shall be obliged to offer its Shares to the other
Shareholders pro rata parte their shareholdings in the Company against the par
value of such Shares.   7.7.      Each shareholder hereby gives an irrevocable
power of attorney to the Company to, on its behalf, perform all acts, exercise
any and all voting rights accruing to it and sign and execute all documents that
are necessary in relation to the transfer of the Shares pursuant to this Clause
7 and Clause 13.5.   8.      Distribution of dividends and Capital Gain   8.1. 
    The Company will distribute dividends (whenever they occur) as follows:  

--------------------------------------------------------------------------------

11/18


a.      10% of the total dividend sum pro rata parte to the Shareholders
mentioned in this Agreement and potential future shareholders entering into this
Agreement under the exact same terms and conditions. For the avoidance of doubt:
this group of Shareholders consists of WWT, AWE, DOEN Participaties and, if and
when they become Shareholders, Meltech and the Strategic Investor in their
capacity as mentioned in Recital C;   b.      the remaining 90% of the total
dividend sum pro rata parte to all existing Shareholders at the time of
declaration of such dividends.  

8.2.      The Company will distribute Capital Gains resulting from an Exit as
follows:     a.      10% of the Capital Gain pro rata parte to the Shareholders
mentioned in this Agreement and potential future shareholders entering into this
Agreement under the exact same terms and conditions. For the avoidance of doubt:
this group of Shareholders consists of WWT, AWE, DOEN Participaties and, if and
when they become Shareholders, Meltech and the Strategic Investor in their
capacity as mentioned in Recital C.;     b.      25% in case the IRR is below
40% per annum or 35% in case the IRR is higher than 40% per annum, of the
remaining 90% of the Capital Gain to the Manager as defined in the management
agreement as in Schedule 5 hereto;     c.      the remaining part of the Capital
Gain pro rate parte to all existing Shareholders at the date of the Exit.   9. 
    Restrictive covenants   9.1.      Other than provided for in Clause 13.6,
during the term of this Agreement and during a period of two years following the
moment that this Agreement will cease to have an effect vis-à-vis a Shareholder,
such Shareholder shall not, whether alone or jointly with another person and
whether directly or indirectly, do (and procure that no member of its group
does) any of the following:     a.      carry on, be engaged in, be involved in
or have any other interest in (except as the holder of securities traded on a
recognised stock exchange which do not exceed five per cent in nominal value of
the securities of that class) any business which is in the same field
(manufacturing and sales of wind turbines) as the Business;     b.      in
relation to any goods or services supplied by the Company, solicit or entice the
custom of any person with whom business activities have been conducted or who  

--------------------------------------------------------------------------------

12/18




was a customer of or in the habit of doing business with the Company or whose
business was solicited by the Company (other than by way of general
advertising);



c.      use its knowledge of or influence over any customer or potential
customer of the Company to the detriment of the Company or for its own benefit
or for the benefit of any other person carrying on business in the same or a
similar field as the Business;   d.      solicit or endeavour to entice away,
offer employment to or offer any contract for services to any person who is or
was an employee of the Company; or   e.      seek to contract with or engage any
person who has contracted with or engaged to manufacture, assemble, supply or
deliver products or goods, materials or services to the Company during the last
year prior to the moment that this Agreement will cease to have an effect
vis-à-vis a Shareholder, without the prior written approval of the Company,
which approval will not be unreasonably withheld.  

9.2.      Clause 9.1.a shall not apply for AWE provided that, and as long as, it
operates as a licensee of EWT as stipulated in the license agreement in Schedule
7 hereto. For the avoidance of doubt, Clause 10 and Clause 11 will apply in such
case.   9.3.      Only in case of liquidation, wind-up, bankruptcy or any other
definitive failure of EWT, the two year period mentioned in Clause 9.1 shall not
apply to WWT. Furthermore, being part of its core business, WWT may also act as
arms’ length supplier to third parties active in wind energy. For the avoidance
of doubt, Clause 10 and Clause 11 will apply in such cases.   9.4.      No Party
shall, whether alone or jointly with another person and whether directly or
indirectly do (and procure that none of its group companies do), any of the
following:     a.      use or procure or permit the use of any name identical or
similar to, or including the word(s) Lagerwey, Directwind, DW, LW, EWT or of any
distinctive mark, style or logo used by the Company; or     b.      do or say
anything which may harm the goodwill or reputation of the Company or which may
lead any person to cease to do business with the Company on substantially
equivalent terms to those previously offered or which may lead any person not to
engage in business with the Company.     c.      Each Party acknowledges that
each restriction in Clause 9.1 and this Clause 9.4 constitutes an entirely
separate and independent restriction.  

--------------------------------------------------------------------------------

13/18


9.5.      DOEN Participaties shall not be restricted in participating in any
business activities which are in the same field or in a similar field as the
Business, provided that DOEN     Participaties shall notify the Company and the
other Shareholders prior to such participation. For the avoidance of doubt,
Clause 10 and Clause 11 will apply in such case.   10.      Confidentiality  
10.1.      Each Party shall treat as strictly confidential, and shall not
disclose to any other person, any information that was received or obtained
(either prior, or after the date hereof) in connection with the entry into or
performance of this Agreement, the negotiations relating to this Agreement or
the investigations and provision of information preceding this Agreement, and
that relates to:     a.      the provisions or subject matter of this Agreement
or any document referred to in this Agreement; or     b.      the Company and
the Business.   10.2.      A Party may disclose any confidential information as
described in Clause 10.1 to a third party if and to the extent:     a.     
required by the law of any relevant jurisdiction or for the purposes of any
legal proceeding;     b.      required by any recognised securities exchange or
by any regulatory or governmental body with jurisdiction over the Party;     c. 
    the information has become generally available to the public through no
breach of this Agreement; or     d.      required to enable a Party to enforce
its rights or remedies under this Agreement. but any such information shall only
be disclosed, where practicable and legally permitted, after consultation with
the other Parties.   11.      Penalty     In the event of any breach of any
provision in Clause 9 and Clause 10 by any Party, the Party in breach shall
immediately forfeit a penalty of € 50.000 for any such breach and a penalty of €
5.000 per day for every day such breach continues.  

--------------------------------------------------------------------------------

14/18


These penalties shall be payable to each Shareholder (not being a Party in
breach) pro rata parte their shareholdings in the Company and shall not be
subject to set off or compensation and shall not prejudice any right of a Party
to seek full compensation for all damage incurred as a result of or in
connection with such breach and shall not prejudice the right to enforce
performance of this Agreement.

12.      Announcements   12.1.      Parties have the intention to optimize the
use of their respective marketing instruments, whereby the name and the logo of
the Company and of Shareholders may be used.   12.2.      No Party shall, at any
time make or issue any announcement, circular or other publicity relating to any
matter referred to in this Agreement or in any agreement referred to herein
without prior consultation with the other Parties.   12.3.      Clause 12.1 does
not apply to any announcement, circular or other publicity that is required by
law in any relevant jurisdiction or by the rules or regulations of any
recognised securities exchange or of any regulatory or governmental body, in
which event the Party making or sending the announcement, circular or other
publicity shall, as far as practicable, consult with the other Parties as to the
form and content of such announcement.   13.      Duration and termination  
13.1.      This Agreement shall be effective as of the date of execution hereof
by the last Party to sign this Agreement and shall thereafter continue for an
indefinite period of time.   13.2.      This Agreement shall cease to have
effect as regards any Shareholder who ceases to hold any Shares having complied
with the provisions of this Agreement.   13.3.      This Agreement will
automatically expire by the acquisition of all issued and outstanding Shares by
one Shareholder or any third party.   13.4.      In the event of (i) an
application for a declaration of bankruptcy or any similar proceeding
(faillissementsaanvraag), a bankruptcy (faillissement), suspension of payments
(surséance van betaling) or dissolution of a Shareholder or (ii) a material
breach by a Shareholder of its obligations under this Agreement that is
incapable of being remedied within 10 business days, this Agreement may
immediately be terminated vis-à-vis the first Shareholder by the other
Shareholders acting together, in which event this Agreement shall remain into
existence between the other Shareholders.  

--------------------------------------------------------------------------------

15/18


13.5.      The Shareholder in respect of whom this Agreement has been terminated
in accordance with Clause 13.4, shall be deemed to have irrevocably offered for
sale its Shares to the other Shareholders pro rata parte their shareholding in
the Company against the par value of such Shares. In this event Clause 7.7 shall
apply.   13.6.      A termination of this Agreement vis-à-vis one or more of the
Shareholders, other than by the transfer of Shares pursuant to an Offer, does
not affect the continued application of those provisions hereof which are
intended to continue to apply after the termination hereof, including Clause
7.1.c, Clause 9, Clause 10, Clause 11, Clause 12 and Clause 15.   14.     
Miscellaneous   14.1.      All communications, notices and disclosures required
or permitted by this Agreement shall be in writing and shall be sent by
registered mail, by courier, by facsimile transmission or by e-mail to the
following addresses unless and until a Party notifies the other Parties in
accordance with this Clause 14.1 of another address: If to WWT:  

Attn: J. Oosterling
Buys Ballotstraat 9
4507 DA Schoondijke
Tel: +31 (0) 117 402046
Fax: +31 (0) 117 401923


If to AWE:

Attn: H.C.F. Dickout
24 Palace Arch Drive
Toronto, ON M9A 2S1
Canada
Tel: +1 (0) 416 233 5670
Fax: +1 (0) 416 233 6493


If to Meltech:

Attn: I.L.G. van Melle
Beethovenlaan 10
1411HR Naarden
Tel: +31 (0) 6 53846594


--------------------------------------------------------------------------------

16/18


If to DOEN Participaties:

Attn: L.D. Rooseboom / T. Wierda
Postbus 194
3950 AD Maarn
Fax: +31 (0)343 432288


If to the Company:

Attn: G. D. van der Sluys / N.C.F. Bolleman Dr. Huizingastraat 28 4507 AB
Schoondijke Fax: +31 (0)117 343110

14.2.      Each of the Parties acknowledges that the Civil-Law Notary is
associated with XX and that it is aware of the guidelines on associations
between civil law notaries (notarissen) and lawyers (advocaten) established by
the Board of the Royal Notarial Society (Koninklijke Notariële
Beroepsorganisatie).   14.3.      Unless provided otherwise in this Agreement,
no Party may assign any of its rights or obligations arising under this
Agreement without the prior written consent of the other Parties. No Shareholder
may create any Encumbrance on its Shares.   14.4.      Unless provided otherwise
in this Agreement, the Parties shall each pay their own costs, charges and
expenses in relation to the negotiation, preparation, execution and
implementation of this Agreement. The costs related to the preparation of this
Agreement and the documents referred to herein shall be borne by the Company.  
14.5.      Any amendment of this Agreement is not valid unless and until it is
in writing and has been signed by or on behalf of each of the Parties.   14.6. 
    If part of this Agreement is or becomes invalid or non-binding, the Parties
shall remain bound to the remaining part. In that event, the Parties shall
replace the invalid or non- binding part by provisions that are valid and
binding and that have, to the greatest extent possible, a similar effect as the
invalid or non-binding part, given the contents and purpose of this Agreement.  
14.7.      The Articles shall be interpreted and construed in accordance with
the provisions of this Agreement. If there is any conflict between the
provisions of this Agreement and the Articles, the provisions of this Agreement
shall prevail between the Parties and each Party shall (i) exercise all voting
and other rights and powers available to it accordingly  

--------------------------------------------------------------------------------

17/18




(including its right to amend the Articles) and (ii) waive any right of it under
the Articles so as to give effect to the provisions of this Agreement.



14.8.      Each of the Parties shall take all actions and do all things which
are necessary or appropriate to give full effect to the provisions of this
Agreement, including the use of voting rights on the Shares, or on shares in
subsidiaries of the Company.   14.9.      A single or partial exercise of any
right or remedy under this Agreement by any Party shall not preclude any other
or further exercise of that right or remedy or the exercise of any other right
or remedy. A waiver of any breach of this Agreement by any Party shall not be
deemed to be a waiver of any subsequent breach.   14.10.      This Agreement may
be entered into by a Party by way of executing a separate counterpart, which
shall be deemed an original, but it shall not be effective until each Party has
executed at least one counterpart. Each counterpart, when executed, shall
constitute an original, and all counterparts shall together constitute one and
the same instrument.   14.11.      This Agreement (together with all documents
referred to in it and executed at the date hereof) constitutes the entire
agreement and understanding of the Parties with respect to its subject matter
and replaces and supersedes all prior agreements, arrangements, undertakings or
statements regarding such subject matter.   15.      Governing law and
jurisdiction   15.1.      This Agreement shall be governed by and construed in
accordance with the laws of the Netherlands.   15.2.      For the purpose of
this Agreement, including the service (betekening) of litigation documents such
as a writ of summons, a statement of claim or a legal judgement, the Parties
elect to have their domiciles at the addresses referred to in Clause 14.1.  
15.3.      Any dispute arising out of or in connection with this Agreement or
any agreement arising out of this Agreement shall be exclusively submitted to
the court in Amsterdam that has jurisdiction.  

--------------------------------------------------------------------------------

18/18


In witness whereof, agreed upon and signed on July 20, 2005 in Oostburg by:

/s/ Signed
___________________________________

Wind en Water Technologie B.V.
name: J.I. Oosterling
position: director

/s/ Signed
___________________________________

Americas Wind Energy, Inc.
name: H.C.F. Dickout
position: director

/s/ Signed
___________________________________

Meltech Holding B.V.
name: I.L.G. van Melle
position: director

/s/ Signed
___________________________________

DOEN Participaties B.V.
name: L. D. Rooseboom
position: director

/s/ Signed
___________________________________

Emergya Wind Technologies B.V.
name: Business Creation AG
position: director

--------------------------------------------------------------------------------